                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


LUIS RIVERA,

                      Petitioner,

       V.                                               Civ. Act. No . 17-326-RGA

DANA METZGER, Warden, and ATTORNEY
GENERAL OF THE STATE OF DELAWARE,

                      Respondents.




                                    MEMORANDUM OPINION




Luis Rivera. Pro se Petitioner.

Kathryn J. Harrison, Deputy Attorney General, Delaware Department of Justice, Wilmington,
Delaware. Attorney for Respondents.




February    B_,2020
Wilmington, Delaware
       Pending before the Court is an Application For A Writ Of Habeas Corpus Pursuant To 28

U.S.C. § 2254 and an Amended Petition (hereinafter collectively referred to as "Petition") filed

by Petitioner Luis Rivera. (D.I. 1; D.I. 8) The State filed an Answer in opposition, to which

Petitioner filed a Reply. (D.I. 12; D.I. 18) For the reasons discussed, the Court will dismiss

Petitioner' s § 2254 Petition as time-barred by the one-year period of limitations prescribed in 28

U.S.C. § 2244(d)(l).

I.     BACKGROUND

       On October 18, 2011 , a Delaware Superior Court jury convicted Petitioner of trafficking

in heroin (2.5 - 10 grams), possession with intent to deliver heroin, maintaining a dwelling for

drug purposes, tampering with physical evidence, possession of drug paraphernalia, and unlawful

dealing with a child. See State v. Rivera, 2015 WL 3965920, at *1 (Del. Super. Ct. June 26,

2015). On February 3, 2012, the Superior Court sentenced Petitioner to a total of thirty years at

Level V, suspended after nine years for various levels of probation. 1 Id. Petitioner appealed, and

the Delaware Supreme Court affirmed Petitioner's convictions and sentences. Id.

       On August 7, 2013 , while represented by counsel, Petitioner filed a motion for post-

conviction relief pursuant to Delaware Superior Court Criminal Rule 61 ("first Rule 61 motion").

See Rivera, 2015 WL 3965920, at *1. On May 5, 2014, while the first Rule 61 motion was still

pending, Delaware' s Office of Defense Services ("OPD") filed a Rule 61 motion on Petitioner' s

behalf ("OPD Rule 61 motion"), asserting claims related to the Office of the Chief Medical

Examiner ("OCME"). (D.I. 12 at 2) Initially, the Superior Court dismissed Petitioner's first
1
 On the same day he was sentenced in this case, Petitioner was also sentenced in a different case
to a total of four years at Level V, suspended for various levels of supervision. See (D .I. 13 at 2
in Rivera v. DeMatteis et al., Civ. A. No. 17-1233-RGA). Petitioner does not challenge those
convictions in this habeas petition but does challenge them in a subsequent habeas petition,
which is still pending before the Court. See Rivera, Civ. A. No. 17-1233-RGA.
Rule 61 motion as having been abandoned. (D.I. 15-12) However, Petitioner requested that the

first Rule 61 motion be reinstated and that the OPD Rule 61 motion be withdrawn. (D.I. 12 at 2)

A stipulation was filed in December 2014, signed by the State, an assistant public defender,

Petitioner's private counsel, and Petitioner, in which Petitioner stated that he understood that all

claims raised in the OPD Rule 61motion were withdrawn. (D.I. 15-13 at 1-3) Thereafter, on

June 26, 2015, the Superior Court denied Petitioner's fust Rule 61 motion. See Rivera, 2015 WL

3965920, at *3. Petitioner filed a notice of appeal from that decision two years later, on June 9,

2017. See Rivera v. State, 167 A.3d 1190 (Table), 2017 WL 2924264, at * 1 (Del. July 7, 2017).

The Delaware Supreme Court dismissed the appeal for lack of jurisdiction on July 7, 2017,

because the untimely notice of appeal should have been filed on or before July 27, 2015. Id. at

*1.

       Meanwhile, on December 14, 2016, Petitioner filed a motion for correction of sentence,

which the Superior Court denied on December 23 , 2016. (D.I. 15-7 at 8, Entry Nos. 44 & 45)

Petitioner filed a notice of appeal for an unidentified case on April 11 , 2017. (D.I. 15-7 at 8,

Entry No. 46) On May 11 , 2017, the Delaware Supreme Court dismissed the appeal because

Petitioner had not indicated which decision of the Superior Court he was appealing and, in either

case, the notice of appeal was not timely filed. See Rivera v. State, 162 A.3d 791 (Table), 2017

WL 1967798, at * 1 (Del. May 11 , 2017).

       In March 2017, Petitioner filed in this Court a Petition asserting two unexplained

ineffective assistance of counsel claims, and subsequently filed an amended Petition asserting the

following six grounds for relief: ( 1) defense counsel failed to inquire into the admissibility of his

statement, prepare an adequate defense, or move to suppress his statement; (2) defense counsel

failed to challenge the illegal search and seizure that led to his arrest; (3) defense counsel failed
                                                  2
to ensure that he was provided with an interpreter; (4) defense counsel failed to provide proper

advice about his ability to take a plea instead of going to trial; (5) the State violated Brady v.

Maryland, 373 U.S. 83 (1963) by failing to inform him about the evidence scandal at the Office

of the Chief Medical Examiner ("OCME") drug lab; and (6) he is actually innocent. (D.I. 8)

The State filed an Answer asserting that the Petition should be dismissed as time-barred or,

alternatively, because the claims are procedurally barred from habeas review. (D.I. 12)

Petitioner filed a Reply, asserting that the claims are not procedurally barred and the Petition

should be deemed timely filed after applying § 2244(d)(l )(D) and the doctrine of equitable

tolling. (D.I. 18)

        A. OCME CRIMINAL INVESTIGATION

        The relevant information regarding the OCME evidence mishandling is set forth below:

               In February 2014, the Delaware State Police ("DSP") and the
               Department of Justice ("DOJ") began an investigation into
               criminal misconduct occurring in the Controlled Substances Unit
               of the OCME.

               The investigation revealed that some drug evidence sent to
               the OCME for testing had been stolen by OCME employees in
               some cases and was unaccounted for in other cases. Oversight of
               the lab had been lacking, and security procedures had not been
               followed. One employee was accused of "dry labbing" (or
               declaring a test result without actually conducting a test of the
               evidence) in several cases. Although the investigation remains
               ongoing, to date, three OCME employees have been suspended
               (two of those employees have been criminally indicted), and the
               Chief Medical Examiner has been fired.

                There is no evidence to suggest that OCME employees tampered
                with drug evidence by adding known controlled substances to the
                evidence they received for testing in order to achieve positive
                results and secure convictions. That is, there is no evidence that
                the OCME staff "planted" evidence to wrongly obtain convictions.
                Rather, the employees who stole the evidence did so because it in

                                                   3
                fact consisted of illegal narcotics that they could resell or take for
                personal use.

Brown v. State , 108 A.3d 1201, 1204-05 (Del. 2015).

II.    TIMELINESS

        The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDP A") prescribes a one-

year period of limitations for the filing of habeas petitions by state prisoners, which begins to run

from the latest of:

                (A) the date on which the judgment became final by the conclusion
                of direct review or the expiration of the time for seeking such
                review;

                (B) the date on which the impediment to filing an application
                created by State action in violation of the Constitution or laws of
                the United States is removed, if the applicant was prevented from
                filing by such State action;

                (C) the date on which the constitutional right asserted was initially
                recognized by the Supreme Court, if the right has been newly
                recognized by the Supreme Court and made retroactively
                applicable to cases on collateral review; or

                (D) the date on which the factual predicate of the claim or claims
                presented could have been discovered through the exercise of due
                diligence.

28 U.S .C. § 2244(d)(l). AEDPA' s limitations period is subject to statutory and equitable tolling.

See Hollandv. Florida, 560 U.S. 631 , 645 (2010) (equitable tolling); 28 U.S.C. § 2244(d)(2)

(statutory tolling).

        Petitioner' s§ 2254 Petition, filed in 2017, is subject to the one-year limitations period

contained in§ 2244(d)(l). See Lindh v. Murphy, 521 U.S. 320, 336 (1997). The Court does not

see any facts triggering the application of§ 2244(d)(l)(B) or (C). Petitioner, however, asserts

that he is entitled to a later starting date for AEDPA' s limitations period under

                                                  4
§ 2244(d)(l)(D) - either February, April, or June 2014 - because those are the dates on which

the State either learned about the OCME evidence misconduct or began to notify defendants in

certain active cases about that misconduct. (D.I. 18 at 2-3) The OPD actually filed a Rule 61

motion on Petitioner' s behalf on May 5, 2014 asserting a Brady argument based on the OCME

evidence misconduct. As a result, assuming that § 2244(d)(l )(D) applies, the Court will use May

5, 2014 as the starting date. 2

        The next question is whether or not the revelation of the OCME misconduct on May 5,

2014 constitutes a newly discovered factual predicate warranting a later starting date for the

limitations period under § 2244(d)(l )(D). A violation of Brady v. Maryland occurs when the

government fails to disclose evidence materially favorable to the accused, including both

impeachment evidence and exculpatory evidence. 3 See United States v. Bagley, 473 U.S. 667,

676 (1985). For the purposes of the instant§ 2244(d)(l)(D) inquiry, the Court need not delve

into the merits of Petitioner' s Brady Claim. Rather, it is sufficient that the OCME investigation

and/or misconduct constituted impeachment evidence that may have been useful to Petitioner at

trial. See McNeil! v. DeMatteis, 2019 WL 4820035, at *10 (D. Del. Sept. 30 2019); Ira Brown v.

State, 108 A.3d 1201 , 1206 (Del. 2015). Given these circumstances, in order to trigger a later

2
 The Delaware State Police ("DSP") began its investigation into compromised drug evidence on
January 15, 2014. The record does not indicate when the Attorney General's office informed
defense counsel that an investigation into the evidentiary practices at the OCME may have
implications for Petitioner' s criminal case. Although Petitioner probably had sufficient facts to
draft the instant argument prior to filing the OPD Rule 61 motion on May 5, 2014, the Court will
give Petitioner the benefit of the doubt and use May 5, 2014 as the relevant date.
3
 A petitioner establishes a Brady v. Maryland violation by showing that: ( 1) the evidence at issue
was favorable to the accused, either because it was exculpatory or it had impeachment value: (2)
the prosecution suppressed the evidence, either willfully or inadvertently; and (3) the evidence
was material. See Strickler v. Greene, 527 U.S . 263 , 281-82 (1999); Lambert v. Blackwell, 387
F.3d 210, 252 (3d Cir. 2004).

                                                 5
starting date under§ 2244(d)(l)(D), Petitioner must show that (1) the drug evidence in his case

was tested by the OCME and he received the results of the test in time to use at the trial; and (2)

exercising due diligence, he could not have learned that the evidence in his case may have been

part of the compromised drug evidence involved in the OCME scandal until May 5, 2014.

       Petitioner has met this burden. First, the transcript of the trial reveals that defense

counsel cross-examined the forensic chemist who tested the drug evidence about his procedure

for that testing, and defense counsel referred to the lab report during that cross-examination.

(D.I. 15-1 at 30-31 (also marked as A-19)) Second, facts sufficient to provide a basis for a good

faith claim that state employees engaged in impermissible conduct were not available to defense

counsel until May 5, 2014, the date on which the OPD filed a Rule 61 motion on Petitioner's

behalf. See n.2 supra; (D.I 15-11 at 1)

       Given these circumstances, the Court concludes that AEDPA' s limitations period in this

case began to run on May 5, 2014. 4 Applying the one-year limitations period to that date,

Petitioner had until May 5, 2015 to timely file his Petition. See Wilson v. Beard, 426 F.3d 653

(3d Cir. 2005)(holding that Federal Rule of Civil Procedure 6(a) and (e) applies to federal habeas

4
 The State relies on Harmon v. Johnson , 2016 WL 183899, at *3 (D. Del. Jan. 14, 2016) to
support its argument that§ 2254(d)(l)(D) is inapplicable and therefore cannot trigger a later
starting date in Petitioner' s case. (D.I. 12 at 6) The Court disagrees, because Harmon is
distinguishable. Harmon argued that his conviction should be vacated because the State violated
Brady v. Maryland by failing to disclose its knowledge of the OCME drug evidence scandal
during his plea process and by waiting until long after his conviction in 2012 to disclose the
tampering. See Harmon , 2016 WL 183899, at *2-3 . However, since the drug evidence in
Harmon was never sent to the OCME for testing, the court found that the revelation of the
OCME scandal in 2014 could not constitute a new factual predicate for Harmon' s substantive
Brady v. Maryland claim. Id. Here, unlike Harmon, Petitioner did not enter a guilty plea; he
went to trial. In addition, unlike in Harmon , the drug evidence in Petitioner' s case was sent to
the OCME for testing, and the chemist who tested the evidence testified at Petitioner' s trial.
Given these circumstances, the Court concludes that the revelation of the OCME scandal
constitutes a new factual predicate for Petitioner' s instant argument.

                                                  6
petitions); Phlipot v. Johnson , 2015 WL 1906127, at *3 n. 3 (D. Del. Apr. 27, 2015)(AEDPA' s

one-year limitations period is calculated according to the anniversary method, i.e., the limitations

period expires on the anniversary of the triggering event, which is usually the date on which the

judgment of conviction became final). Petitioner, however, did not file the instant § 2254

petition until March 27, 2017, 5 almost two full years after the expiration of AEDPA' s statute of

limitations. Therefore, the Petition is time-barred, 6 unless the limitations period can be

statutorily or equitably tolled. See Holland v. Florida, 560 U.S. 631 , 645 (201 0)(equitable

tolling); 28 U.S.C. § 2244(d)(2)(statutory tolling).

       A. Statutory Tolling

5The electronic stamp on the Petition is dated March 27, 2017. See Longenette v. Krusing, 322
F.3d 758, 761 (3d Cir. 2003) (the date on which a prisoner transmitted documents to prison
authorities for mailing is to be considered the actual filing date).
6
 The following analysis demonstrates that the Petition would be time-barred even if the Court
used § 2244(d)(l )(A) to determine the timeliness of the instant Petition. The Delaware Supreme
Court affirmed Petitioner's convictions and sentences on August 21 , 2012, and Petitioner did not
seek certiorari review. Therefore, his judgment of conviction became final ninety days later, on
November 20, 2012. Applying the one-year limitations period to that date, Petitioner had until
November 20, 2013 to timely file his Petition. When Petitioner filed the first Rule 61 motion on
August 7, 2013, 259 days of the limitations period had already expired. The Superior Court
denied the first Rule 61 motion on June 26, 2015, and Petitioner did not timely appeal that
decision. As a result, the first Rule 61 motion tolled the limitations period through July 27,
2015, when the time for filing an appeal to the Delaware Supreme Court had passed. See
Washington v. Pierce, 230 F. Supp. 3d 392, 395-96 (D. Del. 2017). The limitations clock started
to run again on July 28, 2015, and ran the remaining 106 days without interruption until the
limitations period expired on November 11 , 2015. The OPD Rule 61 motion has no tolling effect
because it was filed after the first Rule 61 motion and withdrawn before the Superior Court
denied the first Rule 61 motion. Petitioner' s motion for correction of sentence filed on December
14, 2016 has no tolling effect because it was filed after the expiration of the limitations period,
and Petitioner's untimely notices of appeal have no statutory tolling effect because they were not
properly filed for § 2244( d)(2) purposes. Thus, in this scenario, the Petition would be time-
barred unless equitable tolling applied, because the limitations period expired in November 2015.
As explained in the text of this Opinion, equitable tolling is not available for the reasons asserted
by Petitioner. See infra at 9-11. Thus, the Petition is time-barred whether the starting date for
AEDPA' s limitations period is determined under§ 2244(d)(l)(A) or (D).

                                                  7
         Pursuant to § 2244( d)(2), a properly filed application for state collateral review tolls

AEDP A's limitations period during the time the application is pending in the state courts,

including any post-conviction appeals, provided that the application is filed during AEDPA' s

one-year limitations period. Swartz v. Meyers, 204 F.3d 417, 424-25 (3d Cir. 2000). However,

the limitations period is not tolled during the ninety days a petitioner has to file a petition for a

writ of certiorari in the United States Supreme Court regarding a judgment denying a state post-

conviction motion. See Stokes v. Dist. Attorney of Philadelphia, 247 F.3d 539, 542 (3d Cir.

2001).

         Here, since the first Rule 61 motion was already filed and pending before the limitations

period started on May 5, 2014, the limitations clock did not actually start to run until after the

first Rule 61 motion was decided. The Superior Court denied the first Rule 61 motion on June

26, 2015, and Petitioner did not file a timely appeal from that decision. 7 Consequently, the first

Rule 61 motion tolled the limitations period through July 27, 2015 , which includes the thirty

days to appeal the Superior Court' s decision. The limitations clock started to run for the first

time on July 28, 2015 and ran the entire year without interruption until the limitations period

expired on July 28, 2016. Petitioner's motion for correction of sentence, filed on December 14,

2016, has no statutory tolling effect because it was filed after the expiration of the limitations

period. Petitioner' s untimely notices of appeal, filed in April and June of 2017, also have no



7
 Although Petitioner eventually filed an appeal from the denial of the first Rule 61 motion in
June 2017, the Delaware Supreme Court dismissed the appeal as untimely. Only properly filed
post-conviction motions statutorily toll the limitations period, and an untimely post-conviction
appeal is not considered to be properly filed. See Pace v. DiGuglielmo, 544 U.S. 408,414, 417
(2005)(explaining that a state postconviction petition rejected by the state court as untimely is
not "properly filed" within the meaning of§ 2244(d)(2)). Therefore, Petitioner's June 2017
notice of appeal for the first Rule 61 motion has no statutory tolling effect.
                                                  8
statutory tolling effect, because they were not properly filed for § 2254( d)(2) purposes. Thus, the

Petition is time-barred, unless equitable tolling applies.

       B. Equitable Tolling

       Pursuant to the equitable tolling doctrine, the one-year limitations period may be tolled in

very rare circumstances for equitable reasons when the petitioner demonstrates " (1) that he has

been pursuing his rights diligently, and (2) some extraordinary circumstance stood in his way

and prevented timely filing. " Holland, 560 U.S. at 649 (emphasis added). Equitable tolling is

not available where the late filing is due to the petitioner' s excusable neglect. Id.; Miller v. New

Jersey State Dept. of Corr., 145 F .3d 616, 618-19 (3d Cir. 1998). A petitioner's obligation to act

diligently applies to both his filing of the federal habeas application and to his filing of state

post-conviction applications. See LaCava v. Kyler, 398 F .3d 271 , 277 (3d Cir.2005). In turn, the

Third Circuit has explained that equitable tolling of AEDPA' s limitations period may be

appropriate in the following circumstances:

               (1) where the defendant (or the court) actively misled the plaintiff;
               (2) where the plaintiff was in some extraordinary way prevented
               from asserting his rights; or
               (3) where the plaintiff timely asserted his rights mistakenly in the
               wrong forum.

Jones v. Morton, 195 F.3d 153 , 159 (3d Cir. 1999); Thomas v. Snyder, 2001 WL 1555239, at *3-

4 (D . Del. Nov. 28, 2001).

        Here, Petitioner appears to contend that equitable tolling is warranted because the State

violated Brady by failing to inform him about the OCME evidence scandal while his criminal

case was pending. This argument is unavailing. Since Petitioner was aware of enough facts

concerning the OCME evidence scandal to file the OPD Rule 61 motion in May 2014, he has



                                                   9
failed to demonstrate that he was prevented from filing a basic timely protective petition8 in this

Court before AEDPA' s limitations period expired in July 2015 (or November 2016 under

§ 2244(d)(l)(A)). See Ross v. Varano , 712 F.3d 784, 803 (3 rd Cir. 2013)("[F]or a petitioner to

obtain relief [via equitable tolling] there must be a causal connection, or nexus, between the

extraordinary circumstances he faced and the petitioner' s failure to file a timely federal

petition."). Similarly, Petitioner's failure to timely file a petition at any point after the OPD

motion was filed in May 2014 precludes a finding that Petitioner exercised the requisite "due

diligence" to warrant equitably tolling the limitations period. See, e.g. , Valverde v. Stinson, 224

F.3d 129, 134 (2d Cir. 2000)(once the extraordinary circumstance ends, petitioner must exercise

reasonable diligence in filing his petition).

       Petitioner' s contention that the limitations period should be equitably tolled because he is

actually innocent is also unavailing. (D.I. 8 at 6; D.I. 18 at 3) His unsupported and conclusory

statement does not establish a viable claim of actual innocence and, therefore, it cannot constitute

an extraordinary circumstance for equitable tolling purposes. See Teagle v. DiGuglielmo, 336 F.

App'x 209, at 210 (3d Cir. 2009). To the extent the delayed filing was due to a miscalculation or

mistake on the part of Petitioner or of the attomey(s) representing Petitioner, "attorney error,

miscalculation, inadequate research, or other mistakes" do not amount to extraordinary

circumstances for equitable tolling purposes. See Hendricks v. Johnson , 62 F. Supp. 3d 406, 411

(D. Del. 2014).


8
 In Pace v. DiGuglielmo, the Supreme Court explained that a "petitioner's reasonable confusion
about whether a state filing would be timely" when attempting to exhaust state remedies may
constitute good cause for him to file a "protective petition in federal court and ask[] the federal
court to stay and abey the federal habeas proceedings until state remedies are exhausted." Pace v.
DiGuglielmo, 544 U.S. 408 , 416 (2005).

                                                  10
       In short, Petitioner cannot demonstrate that the OCME scandal, and/or the timing of the

State' s disclosure about the OCME scandal, actually prevented him from timely filing a petition

seeking federal habeas relief. For all of these reasons, the Court concludes that the doctrine of

equitable tolling is not available to Petitioner on the facts he has presented. Accordingly, the

Court will deny the instant Petition as time-barred. 9

III.   CERTIFICATE OF APPEALABILITY

       A district court issuing a final order denying a § 2254 petition must also decide whether

to issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011 ). A certificate of

appealability is appropriate when a petitioner makes a "substantial showing of the denial of a

constitutional right" by demonstrating "that reasonable jurists would find the district court' s

assessment of the constitutional claims debatable or wrong." 28 U.S.C. § 2253(c)(2); Slack v.

McDaniel, 529 U.S. 473, 484 (2000). When a district court denies a habeas petition on

procedural grounds without reaching the underlying constitutional claims, the court is not

required to issue a certificate of appealability unless the petitioner demonstrates that jurists of

reason would find it debatable: ( 1) whether the petition states a valid claim of the denial of a

constitutional right; and (2) whether the court was correct in its procedural ruling. See Slack, 529

U.S. at 484.

       The Court has concluded that the instant Petition is time-barred. Reasonable jurists

would not find this conclusion to be debatable. Accordingly, the Court will not issue a certificate

of appealability.




9
 Having concluded that it must deny the Petition as time-barred, the Court will not address the
State' s alternate reason for denying the Petition.
                                                  11
IV.    CONCLUSION

       For the reasons discussed, Petitioner' s Application For A Writ Of Habeas Corpus

Pursuant To 28 U.S .C. § 2254 is DENIED. An appropriate Order will be entered.




                                              12
